The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that this cause be and the same is hereby remanded with directions to the chancellor to modify the decree by eliminating that part of same allowing solicitor's fees, and upon the decree being so modified and entered, that the same stand affirmed, and that the costs of the appeal be taxed against the appellees.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.